Holden, J.,
delivered the opinion of the court.
The right of recovery of the statutory penalty of twenty-five dollars in this case is controlled by the rule announced in Marshall v. Telegraph Co., 79 Miss. 154, 27 So. 614, 89 Am. St. Rep. 585, and Western Union Telegraph Co. v. Hall, 79 Miss. 623, 31 So. 202. Therefore the lower court erred in granting the peremptory instruction in favor of the appellee for the statutory penalty; and the judgment, on direct appeal, is reversed and the cause remanded. On the cross-appeal, the judgment of the lower court, refusing cross-appellant an instruction to the jury on punitive damages, under the facts in the case, was erroneous; and the judgment of the lower court, on cross-appeal, must be reversed, as this feature of the case is controlled by the law announced in Steinberger v. Western Union Telegraph Co., 97 Miss. 260, 52 So. 691, and Postal Telegraph Co. v. Christian, 102 Miss. 845, 59 So. 933.
Reversed and remanded on direct and cross appeal.

Reversed cmd remanded.